FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 11, 2013 (April 8, 2013) ESSEX PROPERTY TRUST, INC. ESSEX PORTFOLIO, L.P. (Exact name of registrant as specified in its charter) 001-13106 (Essex Property Trust, Inc.) 333-44467-01 (Essex Portfolio, L.P.) (Commission File Number) Maryland (Essex Property Trust, Inc.) 77-0369576 (Essex Property Trust, Inc.) California (Essex Portfolio, L.P.) 77-0369575 (Essex Portfolio, L.P.) (State of Incorporation) (I.R.S. Employer Identification No.) 925 East Meadow Drive, Palo Alto, California 94303 (Address of principal executive offices) (Zip Code) (650) 494-3700 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 8, 2013, Essex Property Trust, Inc. (the “Company”) and Essex Portfolio, L.P. (the “Operating Partnership”) entered into an underwriting agreement (the “Underwriting Agreement”) with Citigroup Global Markets Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, as representatives of the several underwriters named therein (the “Underwriters”), in connection with the public offering by the Operating Partnership of $300 million aggregate principal amount of the Operating Partnership’s 3.25% Senior Notes due 2023 (the “Notes”). The Notes will be fully and unconditionally guaranteed by the Company. The Operating Partnership intends to use the net proceeds of the Notes offering to repay indebtedness under its unsecured line of credit facility, its unsecured working capital line of credit facility and for other general corporate and working capital purposes. The foregoing description of the Underwriting Agreement does not purport to be complete and is qualified in its entirety by the full text of the Underwriting Agreement, which is being filed as Exhibit 1.1 to this Current Report on Form 8-K and is incorporated herein by reference Item 9.01 Financial Statements and Exhibits (d) Exhibits. Underwriting Agreement, dated April 8, 2013, among Essex Portfolio, L.P., Essex Property Trust, Inc., and Citigroup Global Markets Inc., J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, as representatives of the Underwriters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 11, 2013 Essex Property Trust, Inc. /s/ Michael T. Dance Name: Michael T. Dance Title: Executive Vice President & Chief Financial Officer Essex Portfolio, L.P. By: Essex Property Trust, Inc. its General Partner /s/ Michael T. Dance Name: Michael T. Dance Title: Executive Vice President & Chief Financial Officer
